DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01 September 2021.

Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that limitations from the specification may be read into the claims.  On the contrary, claims must be interpreted as broadly as their terms reasonably allow.  See Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969), is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-10.2019], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation")…  (Emphasis added)


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For convenience, claim 28 is reproduced below.

    PNG
    media_image2.png
    209
    630
    media_image2.png
    Greyscale

As is evidenced above, claim 28 is drawn to a “method for sequencing polynucleotides” wherein the nucleotides are prepared in accordance with the method of claim 21.  Claim 28, however, does not recite any step whereby any sequencing is performed.  Given such, claim 28 is deemed to be incomplete.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-10, and 19-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1, 19, and 21 are each independent.  Claims 1 and 21 are drawn to a “method for preparing target DNA duplexes for sequencing” while claim 19 is drawn to a “method for sequencing DNA duplexes”.  Claims 4-10 depend from claim 1; claim 20 depends from claim 19; and claims 22-28 depend from claim 21.  
Claims 1, 4, and 5 are deemed to be representative and, for convenience, are reproduced below.

    PNG
    media_image3.png
    394
    697
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    135
    644
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    83
    608
    media_image5.png
    Greyscale


As is evidenced above, the claimed method incorporates the use of adaptors, that when ligated so to form an adapter dimer, such is cleaved via use of “a methyl-dependent endonuclease”.  As seen in claims 4 and 5, the ligation of adapters with result in a CCGG sequence, which is methylated.  Subsequent to cleavage of the adapter dimer “with a methyl-dependent endonuclease”, the reaction mixture is then subjected to “digestion with one or more exonuclease(s).”
A review of the claims fails to find where the “target DNA” has been defined.  In applying the broadest reasonable interpretation consistent with the specification, attention is directed to paragraph [81] of the original disclosure. As stated therein:
[81] Biological samples can be obtained from a variety of subjects, including but not limited to, human beings, and other organisms, including mammals, plants, or cells from the subjects, microorganisms (e.g., bacteria, fungi), or viruses.  (Emphasis added)

Attention is directed to US 2014/0199690 A1 (Zhao et al.), at paragraphs [0003] and [0108].  
[0003] The methyl-sensitive HpaII and methyl-insensitive MspI isoschizomer pair are most widely used for screening DNA methylation status of the approximately 2.3 million CCGG sites in the human genome. The target sequence for both HpaII and MspI enzymes is CCGG; however, only MspI, but not HpaII, cleaves the methylated Cm5CGG. Therefore, the fraction of unmethylated sites, defined by the HpaII/MspI cleavage ratio, can be determined by cytosine extension analysis with radioactive-labeled dCTP or biotinylated dCTP and pyrosequencing.  (Emphasis added)

[0108] Restriction enzyme-based methods furnish powerful tools for DNA methylation analysis. The most commonly used isoschizomers in these methods are HpaII/MspI, which recognize CCGG sites. Since these sites account for 8.14% of CpG sites in the human genome, and in general 60-90% of the cytosines in CpG sites are methylated, the methylation status of CCGG sites usefully provides a representative index of global DNA C-methylation level.  (Emphasis added)

As evidenced above, the human genome is recognized as comprising some 2.3 million CCGG sites, of which 60-90% of the cytosines are methylated.  It stands to reason that if the “target DNA” is human DNA, it would comprise multiple copies of CCGG, and that 60-90% of these sites would comprise methylated cytosines.  As a consequence, the human genomic DNA, applicant’s “target DNA”, would be cleaved by the “methyl-dependent endonuclease”, irrespective of there being an adaptor dimer.  With the human DNA being cleaved, it would be readily available for digestion via the “one or more exonuclease(s)”.

Attention is also directed to US 2006/0057569 A1 (Charle), which teaches at paragraph [0005]:
Another disadvantage of this method is that single strand-specific nucleases such as S1 nuclease, mung bean nuclease, RNase A, RNase T1, exonuclease VII, Bal 31 nuclease, Micrococcus nuclease or nuclease Pi, do not cleave nucleic acids in a sequence-specific manner and very readily break down double-stranded regions if the ratio of the quantities of nucleic acid and nuclease in the reaction mixture is not precisely titered [Sambrook, J. et al., "Molecular Cloning" 2001, 3rd Edition, Cold Spring Harbor Laboratory].  (Emphasis added)

As noted above, the claimed method now requires the use of “a methyl-dependent endonuclease”, which as seen in claim 5 can be MspI.  As evidenced above, the CCGG site that is cleaved by the endonuclease is known to occur millions of times in the human genome.  These sites of cleavage of the human genome/target nucleic acid, would be readily available for degradation via exonuclease VII (claim 8).  Given such, it stands to reason that the target DNA, as well as any hybridized primer, would be degraded, and one would not be able to determine the nucleotide sequence of same.

Attention is also directed to US 2004/0101838 A1 (Thompson et al.), which teaches at paragraph [0044]:
Exonuclease VII is an exodeoxyribonuclease which digests single-stranded DNA from both the 3' and St ends, and could be used to cleave from 3' and 5' ends in situations where the target nucleic acid is considerably longer than the probe nucleic acid.  (Emphasis added)

It stands to reason that use of Exonuclease VII would degrade both strands of the target DNA that comprises both single- and double-stranded regions, and would also degraded the template to which the primer has annealed, therein effectively destroying the nucleic acid to be sequenced.   
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1, 4-10, and 19-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  

Response to argument
At pages 11-14 of the response of 03 May 2022, hereinafter the response, applicant’s representative traverses the rejection of claims under 35 USC 112(a) for not satisfying the enablement requirement.  In support of this position attention is directed to amendments to claims 1 and 19.  Applicant’s traversals have been considered and have not been found persuasive for as shown above, the cleavage site that is to exist in aptamer dimers, and which is to be cleaved via a methyl-dependent endonuclease, is known to exist literally millions of times in the human genome, and would be equally sensitive to digestion via a methyl-dependent endonuclease, including MspI.  As seen in claim 1, one is required to perform “digestion with one or more exonuclease(s)” subsequent to cleavage via the methyl-dependent endonuclease, e.g., MspI.  It stands to reason that even if there are no aptamer dimers, the target DNA would be cleaved via the methyl-dependent endonuclease, and would then be subject to degradation with the exonuclease.  With the target DNA duplexes being effectively destroyed, one would not be able to determine their nucleotide sequence.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 1, 4-10, and 19-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751. The examiner can normally be reached Monday to Thursday, from 6:30 AM to 5 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bradley L. Sisson/Primary Examiner, Art Unit 1634